Case 5:18-cv-00185-JSM-PRL Document 14 Filed 10/15/18 Page 1 of 2 PageID 38




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

ROBERT HERNANDEZ and
MARIA HERNANDEZ,

   Plaintiffs,

-vs-                                              CASE NO.: 5:18-CV-00185-JSM-PRL

SYNCHRONY BANK,

Defendant.
                                             /


                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COME NOW the Plaintiffs, Robert Hernandez and Maria Hernandez, and the

Defendant, Synchrony Bank, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to

dismiss, with prejudice, each claim and count therein asserted by Plaintiff against the Defendant

in the above styled action, with Plaintiff and Defendant to bear their own attorney’s fees, costs

and expenses.

        Respectfully submitted this 15th day of October, 2018.

/s/ Jason R. Derry                                /s/Brandon T. White
Jason R. Derry, Esquire                           Brandon T. White, Esquire
Florida Bar No.: 0036970                          Florida Bar#: 106792
Morgan & Morgan, Tampa, P.A.                      Reed Smith, LLP
One Tampa City Center                             1001 Brickell Bay Drive, Suite 900
201 North Franklin Street, 7th Floor              Miami, FL 33131
Tampa, FL 33602                                   Telephone: (786) 747-0222
Telephone: (813) 223-5505                         Facsimile: (786) 747-0299
Facsimile: (813) 257-0577                         bwhite@reedsmith.com
jderry@ForThePeople.com                           Attorney for Defendant
jkneeland@ForThePeople.com
Attorney for Plaintiffs
Case 5:18-cv-00185-JSM-PRL Document 14 Filed 10/15/18 Page 2 of 2 PageID 39




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2018, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system and that a Notice of this filing will be sent to the

following by operation of the Court’s Electronic Filing System: Brandon T. White, Reed Smith,

LLP, 1001 Brickell Bay Drive, Suite 900 Miami FL 33131 (bwhite@reedsmith.com).

                                                  /s/ Jason R. Derry, Esquire
                                                  Jason R. Derry, Esquire
                                                  Attorney for Plaintiff
